Sharpe, J.
These defendants were members of the legislature indicted, convicted and sentenced in the trial in which Hancock, Omacht and Cooper were convicted. They adopted the statement of facts and *534the, record filed in the appeal of Hancock, Omacht and Cooper. They also adopted the briefs filed by the above named defendants. Decision in this case is controlled by the majority opinion in People v. Hancock, ante, 471; People v. Omacht, ante, 505; and People v. Cooper, ante, 514. The judgment of conviction is affirmed.
Boyles, C. J., and North, J., concurred with Sharpe, J.